Exhibit 10.1

 

1847 Holdings LLC

590 Madison Avenue

18th Floor

New York, NY 98001

 

September 11, 2015

 

Mr. Jarrod Clarke

Jarrod Clarke Holdings, Inc.

Money Train Title Loans, LLC

On Track, LLC

8661 Sandy Parkway

Sandy, UT 84070

 

Re:          Termination of Membership Interest Purchase Agreement

 

Dear Jarrod:

 

As you know, on March 6, 2015, Monrovia Auto Finance, Inc. (formerly Monrovia
Money Train, Inc.) entered into a Membership Interest Purchase Agreement (the
"Purchase Agreement") with you, Jarrod Clarke Holdings, Inc., Money Train Title
Loans, LLC and On Track, LLC.

 

Monrovia Auto Finance, you and the other parties to the Purchase Agreement now
desire to terminate the Purchase Agreement pursuant to and in accordance with
Section 8.1(a) thereof. By signing this agreement below, Monrovia Auto Finance,
you and the other parties to the Purchase Agreement hereby confirm the
termination of the Purchase Agreement with the effect described in Section 8
thereof.

 

 

Very truly yours,

 

 

 

MONROVIA AUTO FINANCE, INC.

 

    By:

/s/ Ellery W. Roberts

 

 

 

Ellery W. Roberts

 

 

 

Chief Executive Officer

 



 

ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:

 



MONEY TRAIN TITLE LOANS, LLC

 

ON TRACK, LLC

 

 

 

 

 

 

 

By:

/s/ Jarrod Clarke

 

By:

/s/ Jarrod Clarke

 

Name:

Jarrod Clarke

 

Name:

Jarrod Clarke

 

Title:

Manager

 

Title:

Manager

 

 

 

 

 

 

 

JARROD CLARKE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jarrod Clarke

 

By:

/s/ Jarrod Clarke

 

Name:

Jarrod Clarke

 

Name:

Jarrod Clarke

 

Title:

President

 

 

 

 



 